Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7, line 6 states “corresponding to the natural other natural”, this should state “corresponding to the 
Corresponding product claim 15 is objected similarly 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,7,9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140236579 A1; Kurz; Nadine Sina (hereinafter Kurz) in view of US 20080189240 A1 Mullins; Ward R. et al. (hereinafter Mullins)
Regarding claim 1, Kurz teaches A computer-implemented method, the method comprising: generating a semantic signature of a natural language query; (Kurz [0006] Considering the parsing of a natural language input, the purpose of syntactical parsing is the analysis of a natural language sentence and the generation of an intermediate representation (signature) depicting the natural language's semantics in a logical form able to be processed further by subsequent system components.)			determining whether a set of mappings includes a semantic signature matching the generated semantic signature, wherein each mapping in the set is between (i) a given semantic signature (Kurz [0027] tokenizing the query by segmenting the query into terms, in particular one or multiple words, and mapping them into semantic tokens using at least one lexicon, wherein such lexicon contains at least the token type of a semantic token, in particular class, role, instance and/or constraint [0028] generating a representation [FIG. 16 & 17] shows visual of the representation/signature )											and in response to determining that the set of mappings does not include the generated semantic signature adding a mapping between the generated semantic signature (Kurz [0076] the identification of missing relations between nodes [0194] The relationship generator creates the missing relations between the nodes, here indicated by reference numerals 82 and 83. Schematically, the relations are connections between the nodes labeled with ?x and ?y to indicate that these relations are presently unknown.)											wherein the method is carried out by at least one computing device (Kurz [FIG. 19] shows corresponding hardware device)							Kurz lacks explicitly and orderly teaching the SQL signature for a SQL query representing a class of SQL queries corresponding to the given semantic signature; the generated SQL signature to the set of mappings;							However Mullins teaches the SQL signature for a SQL query representing a class of SQL queries corresponding to the given semantic signature; the generated SQL signature to the set of mappings; (Mullins [0046] A "SQL map" is an abstract representation of SQL operations that are generated by the mapping layer... optimize the SQL [0052] SQL map generation [0082-84] elaborate on the SQL maps and mapping)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all take all Kurz methods and make the addition of Mullins data relationships and SQL maps in order to ultimatly further optimize the search and system (Mullins [0046] SQL maps provide the ability to intercept and modify the baseline SQL that is generated by the mapping layer when there is a requirement tune and optimize the SQL. Additionally, when compared to relational database modeling features, a SQL map can be defined as a shared updatable SQL view, defined on the application client side (rather than on the database server side), and thus being reusable across databases. [0052] SQL map generation option provides a more portable solution for object to application or object to data source (particularly O/R) mapping as opposed to the static option which allows for a more specific/optimized/tuned solution that may also require more sophisticated maintenance to stay specific/optimized/tuned when changes are made to the system, system environment, or system logic )
Corresponding product claim 9 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Kurz [113 & 125] shows corresponding software capabilities)
Corresponding system claim 16 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Kurz [FIG. 19] shows corresponding hardware device)								
Regarding claim 2, the combination of Kurz and Mullins teach The computer-implemented method of claim 1, wherein generating the SQL signature is based at least in part on (i) a parameter list corresponding to the natural language query (Kurz [0028] generating a representation, preferably a representation incorporating a mathematical graph, from the semantic tokens (parameters) associated with the segmentation performed in step, that expresses the query in terms of a graph where nodes represent resources and edges represent relations between those nodes, by employing a set of modification rules )									(ii) a vocabulary corresponding to the semantic signatures in the set of mappings. (Kurz [0109] retrieving semantic tokens from a lexicon via vocabulary-modules. Within a tokenization procedure, each vocabulary module receives a segmentation of the natural language query and retrieves a set of tokens from its associated lexicon. )
Corresponding product claim 10 is rejected similarly as claim 2 above.
Corresponding system claim 17 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Kurz and Mullins teach The computer-implemented method of claim 2, wherein generating the semantic signature of the natural language query comprises: matching text in the natural language query to entities of the vocabulary, (Kurz [0086] For a natural language query, the method divides the possible entities a query can search for into two base forms of query types: resources (e.g. persons, cities), i.e. nodes, or the query searches for a relation of an entity, such as the value of a specific property or the relationship between two nodes. An identified focus node thus represents an entity search, while a focus branch indicates a request for a specific relation, i.e. a fact search. [0205] representing a set of entities of the corresponding class ... which consists of a property [0214] query's focus type, indicating the type of entities the query searches for [219-220] further elaborate)		wherein the entities comprise at least one of: one or more model entities, one or more indexed value entities, one or more property value entities, one or more group-by entities, and one or more time frames. (Kurz [0086] For a natural language query, the method divides the possible entities a query can search for into two base forms of query types: resources (e.g. persons, cities), i.e. nodes, or the query searches for a relation of an entity, such as the value of a specific property or the relationship between two nodes. An identified focus node thus represents an entity search, while a focus branch indicates a request for a specific relation, i.e. a fact search. [0205] representing a set of entities of the corresponding class ... which consists of a property [0214] query's focus type, indicating the type of entities the query searches for [219-220] further elaborate)
Corresponding product claim 11 is rejected similarly as claim 3 above.
Corresponding system claim 18 is rejected similarly as claim 3 above.
Regarding claim 7, the combination of Kurz and Mullins teach The computer-implemented method of claim 1, comprising: generating another semantic signature of another natural language query; obtaining a SQL signature matching the other semantic signature from the set of mappings; (Mullins [0010&11] a plurality of queries (another query, hence another and SQL generations and corresponding representation/signatures)  [0052] SQL map generation (representation/signature) can apply to the another/plurality of queries) it would be obvious to repeat the process established by Kurz and Mullins in claim and apply it to another query/input											and generating a SQL query corresponding to the other natural language query based on the obtained SQL signature and one or more parameters corresponding to the natural other natural language query. (Mullins [0010&11] a plurality of queries (another query, hence another and SQL generations and corresponding representation/signatures) [0052] SQL map generation (representation/signature) can apply to the another/plurality of queries)	
Corresponding product claim 15 is rejected similarly as claim 7 above
Claims 4,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140236579 A1; Kurz; Nadine Sina (hereinafter Kurz) in view of US 20080189240 A1 Mullins; Ward R. et al. (hereinafter Mullins)	and US 20150178390 A1 Torras; Jordi (hereinafter Torras)
Regarding claim 4, the combination of Kurz and Mullins teach The computer-implemented method of claim 3, wherein determining whether the set of mappings comprises a semantic signature matching the generated semantic signature comprises:										the combination lack explicitly and orderly teaching determining that the generated semantic signature and a semantic signature in the set of mappings are either the same semantic signature or differ only by at least one of: one or more indexed value entities, one or more group-by entities, and one or more timeframes.				However Torras teaches determining that the generated semantic signature and a semantic signature in the set of mappings are either the same semantic signature or differ only by at least one of: one or more indexed value entities, one or more group-by entities, and one or more timeframes. (Torras [0026] the natural language search engine may return to a user a response as a result of a matching process. The matching process comprises transforming the natural language query into a first global semantic representation that gives a full meaning of the query; comparing the first global semantic representation with a second global semantic representation from the contents database 19, and selecting the response having contents having a best semantic matching degree [41-44] further elaborate on determining when two representation/signatures are the same or different) 							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Torras in order to have method to create a more accurate output of by checking the integrity of the data via comparison/matching methods (Torras [0026] the natural language search engine may return to a user a response as a result of a matching process. The matching process comprises transforming the natural language query into a first global semantic representation that gives a full meaning of the query; comparing the first global semantic representation with a second global semantic representation from the contents database 19, and selecting the response having contents having a best semantic matching degree [41-44] further elaborate on determining when two representation/signatures are the same or different)
Corresponding product claim 12 is rejected similarly as claim 4 above.
Corresponding system claim 19 is rejected similarly as claim 4 above.
Claims 5,6,13,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140236579 A1; Kurz; Nadine Sina (hereinafter Kurz) in view of US 20080189240 A1 Mullins; Ward R. et al. (hereinafter Mullins), US 20080183684 A1; Bestgen; Robert J. et al.  (hereinafter Bestgen) and US 20080071818 A1; Apanowicz; Cas Kazimierz et al. (hereinafter Apa)
Regarding claim 5, the combination of Kurz and Mullins teach The computer-implemented method of claim 1, comprising: in response to determining that the set of mappings includes the generated semantic signature, (Kurz [0027] mapping them into semantic tokens using at least one lexicon, wherein such lexicon contains at least the token type of a semantic token, in particular class, role, instance and/or constraint [0028] ii. generating a representation, preferably a representation incorporating a mathematical graph, from the semantic tokens)					obtaining the corresponding SQL signature from the set of mappings; (Mullins [0046] A "SQL map" is an abstract representation of SQL operations that are generated by the mapping layer... optimize the SQL [0052] SQL map generation [0082-84] further elaborate on the SQL maps)									the combination lack explicitly teaching checking whether the corresponding SQL signature obtained from the set of mapping matches the generated SQL signature; and in response to determining that the obtained corresponding SQL signature does not match the generated SQL signature, applying a rough set based algorithm to correct the generated semantic signature, wherein the corrected semantic signature maps to a single SQL signature in the set of mappings.								However Bestgen teaches checking whether the corresponding SQL signature obtained from the set of mapping matches the generated SQL signature; and in response to determining that the obtained corresponding SQL signature does not match the generated SQL signature, (Bestgen [0088] "The SQL module may determine whether the additional SQL query matches the SQL query used to generate the stored access plan according to the method of FIG. 5 by comparing the textual representation of the additional SQL query  with the textual representation of the SQL query. If the textual representation of the additional SQL query and the textual representation of the SQL query  are the same, then...")						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Bestgen in order to improve the system’s ability to efficiently check the integrity of the data and create a more trustworthy system (Bestgen [0031] The SQL module (116) may efficiently use an access plan generated using a SQL query characterized by one set of host variable for an identical SQL query when characterized by a different set of host variable values provided that both queries have the same routing code. When the queries do not have the same routing code, however, a single access plan typically is not efficiently utilized for both queries even though the queries are identical. Routing codes will be discussed in more detail below with reference to FIG. 3.)													the combination still lack teaching applying a rough set based algorithm to correct the generated semantic signature, wherein the corrected semantic signature maps to a single SQL signature in the set of mappings.						However Apa teaches applying a rough set based algorithm to correct the generated semantic signature, wherein the corrected semantic signature maps to a single SQL signature in the set of mappings. (Apa [0032] techniques such as rough set analysis (RSA) techniques may be used in query planning and execution [0090]  RSA techniques common in the art (e.g., neural networks, fuzzy logic, rough set reduct, statistical regression, etc.) may be used to identify functional dependencies between data )												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Apa in order improve the query times and ultimately create a more accurate system (Apa [0032]  techniques such as rough set analysis (RSA) techniques may be used in query planning and execution [0033] The use of RSA techniques in query planning and execution seeks to improve query response times and extend query capabilities compared with traditional approaches to database management systems (DBMS). Using basic and advanced information about the data, RSA techniques allow the amount of data that needs to be accessed to resolve a database query to be minimized by first analyzing the basic and/or advanced analytical information to determine if this analytical information may be used, either entirely or in part, to resolve the query without accessing the underlying data. Further, when data needs to be accessed, the basic and/or advanced analytical information may assist in determining the optimal approach to retrieving the data necessary to answer the query. Further still, the basic and/or advanced analytical information about the data may provide useful information in managing or organizing the database, and may be used to extend standard functionality of the relational database management system by allowing "rough queries" based solely on the basic and/or advanced analytical information about the data.
Corresponding product claim 13 is rejected similarly as claim 5 above.
Corresponding system claim 20 is rejected similarly as claim 5 above.
Regarding claim 6, the combination of Kurz, Bestgen, Apa and Mullins teach The computer-implemented method of claim 5, wherein said applying comprises applying a reduct computation process on an extended feature space comprising domain semantics to reduce the number of features added to the corrected semantic signature. (Apa [0032]  techniques such as rough set analysis (RSA) techniques may be used in query planning and execution [0090]  RSA techniques common in the art (e.g., neural networks, fuzzy logic, rough set reduct, statistical regression, etc.) may be used to identify functional dependencies between data [83-86] further elaborate on the reduction)
Corresponding product claim 14 is rejected similarly as claim 6 above
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140236579 A1; Kurz; Nadine Sina (hereinafter Kurz) in view of US 20080189240 A1 Mullins; Ward R. et al. (hereinafter Mullins) and US 20200050949 A1; SUNDARARAMAN; Arun et al. (hereinafter Sun)
Regarding claim 8, the combination of Kurz and Mullins teach The computer-implemented method of claim 1,									the combination lack explicitly teaching wherein software is provided as a service in a cloud environment.											However Sun teaches wherein software is provided as a service in a cloud environment. (Sun [0091] Cloud computing environment 330 includes an environment that delivers computing as a service, whereby shared resources, services, and/or the like may be provided to digital assistant platform 340. Cloud computing environment 330 may provide computation, software, data access, storage, and/or other services)		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Sun in order to help provide a service and further enhace the system and user experience (Sun [0091] Cloud computing environment 330 includes an environment that delivers computing as a service, whereby shared resources, services, and/or the like may be provided to digital assistant platform 340. Cloud computing environment 330 may provide computation, software, data access, storage, and/or other services that do not require end-user knowledge of a physical location and configuration of a system and/or a device that delivers the services. As shown, cloud computing environment 330 may include digital assistant platform 340 and one or more computing resources 350.[0092] Digital assistant platform 340 includes one or more devices capable of analyzing data received or obtained from client device 320 and/or healthcare data platform 325. For example, digital assistant platform 340 may include a cloud server or a group of cloud servers. In some implementations, digital assistant platform 340 may be designed to be modular such that certain software components can be swapped in or out depending on a particular need. As such, digital assistant platform 340 may be easily and/or quickly reconfigured for different uses. )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165